Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.  Applicant’s amendment and response after final filed 3/3/21 is acknowledged and has been entered.

2.  Applicant’s amendment filed 3/3/21 has overcome the prior rejection of record of claims 15-17, 26 and 28-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  

Applicant has canceled said claims.

3.  SEQ ID NO: 4 and SEQ ID NO: 5 are not products of nature, being variant peptides based upon the A1 and A3 domains of human factor VIII protein in which the P1 and P7 residues  (such as is recited in instant claim 20) were changed from the indicated amino acid residue to a serine substituent amino acid residue.

REASONS FOR ALLOWANCE

4.  The following is an Examiner's statement of reasons for allowance: 

     a. Claims 19, 20, 23 and 24 are pending and are allowable.

     b. SEQ ID NO: 4 and SEQ ID NO: 5 are not products of nature (see #3 above).
     
     c. The SEQ ID NO: 4 or SEQ ID NO: 5 or the method for the production of an engineered peptide or polypeptide that is recited in the instant claims are not taught or suggested by the prior art.

     d. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

5.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640

/G. R. EWOLDT/Primary Examiner, Art Unit 1644